DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in FIG. 9, block 106 reads as “DISPLAYWARNING”; but should instead read as “DISPLAY WARNING”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
On pg. 4 of the Specification, [0017] reads as “field distortion. . When”; but should instead read as “field distortion. When”.
On pg. 5 of the Specification, [0021] reads as “24 the can facilitate”; but should instead read as “24 that can facilitate”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 22 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 22 discloses that the visualization of the electromagnetic field distortion has a visual indication, an audio indication, and a tactile indication. However, it is unclear as to how a visualization can provide a tactile indication. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 10, 13-14, 17, 19 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glossop (US 20060122497 A1). 
Regarding claim 1, Glossop teaches of a system comprising: a distortion reference sensor (DRS) device attachable to a surface adjacent a region of interest at a known orientation relative to a patient and external to the patient (Glossop teaches in [0007], “providing systems and methods for ensuring the accuracy of a tracking device that provides position and orientation information of one or more position indicating elements in a volume and methods for use thereof”; as well as in [0011], “the accuracy device may include a tracking device…the tracking device may comprise, for example, a magnetic tracking device, in which case the field generator may comprise a magnetic field generator and the position indicating elements may comprise magnetic position sensors”), the DRS device comprising at least two sensors arranged at a predetermined angle and a predetermined spatial position in three-dimensional space relative to each other (Glossop teaches in [0008], “the rigid object may be equipped with one or more position indicating elements embedded in or located on the rigid object. In one embodiment, the position indicating elements may include magnetic sensor coils that may be part of a magnetic tracking device. In one embodiment, the position indicating elements may be placed at known points or locations in or on the rigid object”; as well as in [0009], “the position indicating elements may be constructed such that the position, orientation, or other information regarding the position indicating elements or the known points corresponding to the position indicating elements are determinable to a high degree of accuracy either by  post-manufacture measurement or precise manufacturing specification and techniques. This position and/or orientation data may be referred to as “baseline data” or the “true positions” of the position indicating elements or corresponding known parts”); and a computing device to determine a sensed angle and a sensed relative spatial position of the at least two sensors in a  (Glossop teaches in [0011], “the accuracy device may include a tracking device…the tracking device may comprise, for example, a magnetic tracking device, in which case the field generator may comprise a magnetic field generator and the position indicating elements may comprise magnetic position sensors”; as well as in [0012], “the tracking device may include, or be operatively connected to, a computer or a computer system. In some embodiments, the computer system may collect, store, transmit, manipulate, and/or analyze data regarding the tracking device, the position indicating elements, a prior data regarding the rigid object, and/or other data involved in ensuring the accuracy of a tracking device”), wherein electromagnetic field distortion is indicated based on a difference between the predetermined angle and the sensed angle and/or the predetermined spatial position and the sensed spatial position exceeding an expected difference value (Glossop teaches in [0013], “the position indicating elements may be sampled by the tracking device to provide positon and/or orientation information regarding the position indicating elements…This sampled position, orientation and/or other information may be compared to the aforementioned baseline data for the purposes of detecting errors in the tracking device, “zeroing” the tracking device, detecting distortions in a surgical or other experimental environment, correcting or recalibrating the tracking device to account for any such distortions”).
Regarding claim 4, Glossop teaches of the system according to claim 1, further comprising a tracking system coupled to each of the sensors to receive sensor signals in response to application of the electromagnetic field and to provide tracking data representing Glossop teaches in [0011], “the accuracy device may include a tracking device…the tracking device may comprise, for example, a magnetic tracking device, in which case the field generator may comprise a magnetic field generator and the position indicating elements may comprise magnetic position sensors”; as well as in [0013], “the position indicating elements may be sampled by the tracking device to provide positon and/or orientation information regarding the position indicating elements”).
Regarding claim 5, Glossop teaches of the system according to claim 4, wherein the computing device determines the sensed angle and the sensed relative spatial position for each pair of the sensors in the three-dimensional coordinate system based on the tracking data (Glossop teaches in [0012], “the tracking device may include, or be operatively connected to, a computer or a computer system. In some embodiments, the computer system may collect, store, transmit, manipulate, and/or analyze data regarding the tracking device, the position indicating elements, a prior data regarding the rigid object, and/or other data involved in ensuring the accuracy of a tracking device”; as well as in [0013], “the position indicating elements may be sampled by the tracking device to provide positon and/or orientation information regarding the position indicating elements…This sampled position, orientation and/or other information may be compared to the aforementioned baseline data for the purposes of detecting errors in the tracking device, “zeroing” the tracking device, detecting distortions in a surgical or other experimental environment, correcting or recalibrating the tracking device to account for any such distortions”).
Regarding claim 10, Glossop teaches of the system of claim 1, wherein the expected difference value includes an angular threshold and a spatial distance threshold (Glossop teaches in [0015], “If the difference between the baseline data and the sampled data is greater than a predetermined threshold, the tracking device may be considered out of calibration”. The examiner infers that since Glossop is registering data for both “position and/or orientation”, and that Glossop uses predetermined thresholds, that Glossop’s system includes predetermined thresholds for both the position and orientation of the position indicating elements).
Regarding claim 13, Glossop teaches of the system of claim 1, wherein the DRS device comprises at least three sensors arranged at the predetermined angle and at a predetermined spatial position in three-dimensional space relative to each other (Glossop teaches in [0040], “FIG. 2A illustrates offset object 200 a with 2 groups of 2 position indicating elements 201 (four position indicating elements 201 in total)”).
Regarding claim 14, Glossop teaches of a method comprising: attaching a distortion reference sensor (DRS) device to a surface, adjacent a region of interest at a known orientation relative to a patient and external to the patient, the DRS device comprising at least two sensors arranged at a predetermined angle and a predetermined spatial position in three-dimensional space relative to each other; exposing the DRS device to an electromagnetic field; determining a sensed angle and a sensed spatial position of the at least two sensors in the three-dimensional coordinate system in response to the electromagnetic field, wherein the electromagnetic field is applied external to the DRS device (Glossop teaches in [0007], “providing systems and methods for ensuring the accuracy of a tracking device that provides in [0011], “the accuracy device may include a tracking device…the tracking device may comprise, for example, a magnetic tracking device, in which case the field generator may comprise a magnetic field generator and the position indicating elements may comprise magnetic position sensors”; as well as in [0013], “the position indicating elements may be sampled by the tracking device to provide positon and/or orientation information regarding the position indicating elements…This sampled position, orientation and/or other information may be compared to the aforementioned baseline data for the purposes of detecting errors in the tracking device, “zeroing” the tracking device, detecting distortions in a surgical or other experimental environment, correcting or recalibrating the tracking device to account for any such distortions”); and estimating an electromagnetic field distortion based on a difference between the predetermined angle and the sensed angle and/or the predetermined spatial position and the sensed spatial position exceeding an expected difference value (Glossop teaches in [0015], “If the difference between the baseline data and the sampled data is greater than a predetermined threshold, the tracking device may be considered out of calibration”; as well as [0017], “If the tracking device is considered out of calibration, an error function may be calculated over the volume of the rigid object. In some embodiments, samples of the distortion may be taken multiple times and/or in multiple places within the experimental volume to generate an error function that better characterizes the experimental volume. The resultant error function may then be used to create a “correction map” that is applied to the tracking device to correct for the distortions in the experimental volume”).
Regarding claim 17, Glossop teaches of the method of claim 14, wherein the estimating further comprises: computing the difference between the predetermined angle and the sensed angle (Glossop teaches in [0080], “computer system 119 may include a comparison module for comparing baseline data to position/orientation information…of one or more position indication elements 103 or 201”; in [0013], “the position indicating elements may be sampled by the tracking device to provide positon and/or orientation information regarding the position indicating elements…This sampled position, orientation and/or other information may be compared to the aforementioned baseline data for the purposes of detecting errors in the tracking device, “zeroing” the tracking device, detecting distortions in a surgical or other experimental environment, correcting or recalibrating the tracking device to account for any such distortions”; as well as in [0055], “comparison of the a priori baseline data to experimental position and/or orientation data enables characterization of a distorted experimental volume and calibration of a tracking device to correct for such distortions…Characterization and correction of distortions involves the use of a correction functions such as, for example, smoothing functions of a “lookup table” (LUT) of correction parameters and terms that can be applied in the experimental volume and that are individually tailored for the specific distortions in the specific experimental volume at hand”). 
Regarding claim 19, Glossop teaches of the method of claim 17, further comprising: comparing the computed distance vector relative to a distance threshold; comparing the computed difference between the predetermined angle and the sensed angle to an angular threshold; and determining whether the electromagnetic field distortion exceeds a tolerable level based on at least one of the comparisons (Glossop teaches in [0013], “the position indicating elements may be sampled by the tracking device to provide positon and/or orientation information regarding the position indicating elements…This sampled position, orientation and/or other information may be compared to the aforementioned baseline data for the purposes of detecting errors in the tracking device, “zeroing” the tracking device, detecting distortions in a surgical or other experimental environment, correcting or recalibrating the tracking device to account for any such distortions”; in [0015], “If the difference between the baseline data and the sampled data is greater than a predetermined threshold, the tracking device may be considered out of calibration”; as well as in [0017], “If the tracking device is considered out of calibration, an error function may be calculated over the volume of the rigid object. In some embodiments, samples of the distortion may be taken multiple times and/or in multiple places within the experimental volume to generate an error function that better characterizes the experimental volume. The resultant error function may then be used to create a “correction map” that is applied to the tracking device to correct for the distortions in the experimental volume”).
Regarding claim 23, Glossop teaches of the method of claim 14, wherein DRS device comprises at least three sensor coils arranged at the predetermined angle and at a predetermined spatial position in three-dimensional space relative to each other (Glossop teaches in [0040], “FIG. 2A illustrates offset object 200 a with 2 groups of 2 position indicating elements 201 (four position indicating elements 201 in total)”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 7-8, 11, 15, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Glossop (US 20060122497 A1), as applied to claims 1 and 14 above, in view of Shalgi et al. (US 20080012553), hereinafter “Shalgi”.
Regarding claim 2, Glossop teaches of the system of claim 1. However, Glossop fails to teach that the difference between the predetermined angle and the sensed angle is computed relative to a longitudinal axis of the DRS device. 
Shalgi discloses, regarding claim 2, that the difference between the predetermined angle and the sensed angle is computed relative to a longitudinal axis of the DRS device (Shalgi teaches in [0054], “In the configuration of FIG. 3A, probe 56 comprises two field generators 62A and 62B and two field sensors 66A and 66B, attached to a mechanical fixture 70 at known locations along a common axis”). 

Regarding claim 3, Glossop teaches of the system of claim 1. However, Glossop fails to teach that the difference between the predetermined spatial position and the sensed spatial position is computed as a distance vector in the three-dimensional coordinate system. 
Shalgi discloses, regarding claim 3, that the difference between the predetermined spatial position and the sensed spatial position is computed as a distance vector in the three-dimensional coordinate system (Shalgi teaches in [0049], “Typically, the deviation is defined as the vector difference between a field measured at the tested location and the corresponding reference measurements, thus taking into account both field strength and phase differences. The deviation may be calculated separately for each pair of field generator and field sensor. Alternatively, a composite deviation value, such as the sum of the deviations over all generator-sensor pairs, can be used”; as well as in [0054], “In the configuration of FIG. 3A, probe 56 comprises two field generators 62A and 62B and two field sensors 66A and 66B, attached to a mechanical fixture 70 at known locations along a common axis”). 

Regarding claim 7, Glossop teaches of the system of claim 1, wherein the DRS device further comprises an attachment medium configured (Glossop teaches in [0043], “1) block 101 may be positioned in a location in the field of tracking device 111; 2) block 101 may then be temporarily fixed in that location”). However, Glossop fails to teach of a medium or method for attachment. 
Shalgi discloses, regarding claim 7, that wherein the DRS device further comprises an attachment medium configured (Shalgi teaches in [0013-0014], “a probe, including: a mechanical fixture for placement at a location to be tested”). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the mechanical fixture for placement of Shalgi, as to provide an attachment medium to Glossop’s system for ensuring the accuracy of a tracking device. The motivation to make such a modification would be to allow the DRS device to be temporarily placed on a preferred location for sampling and can be moved again to a different location; but that the system is attached in a way that allows stability in the imaging and tracking processes. 
Regarding claim 8, Glossop teaches of the system of claim 1. However, Glossop fails to teach that the DRS device is attachable to the surface adjacent the region of interest and having an axis aligned with at least one structure within the region of interest. 
Shalgi discloses, regarding claim 8, that the DRS device is attachable to the surface adjacent the region of interest and having an axis aligned with at least one structure within the region of interest (Shalgi teaches in [0013-0014], “a probe, including: a mechanical fixture for placement at a location to be tested”). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the mechanical fixture for placement of Shalgi, as to provide an attachment medium to Glossop’s system for ensuring the accuracy of a tracking device. The motivation to make such a modification would be to allow the DRS device to be temporarily placed on a preferred location for sampling and can be moved again to a different location; but that the system is attached in a way that allows stability in the imaging and tracking processes. 
Regarding claim 11, Glossop teaches of the system of claim 1, further comprising a display device in communication with the computing device to provide a warning message when the difference between the predetermined angle and the sensed angle and/or the predetermined spatial position and the sensed spatial position exceeds the expected difference value (Glossop teaches in [0071], “In an operation 427, tracking device 111 is considered out of calibration, and the user may be warned of such”). However, Glossop fails to teach how the user is warned. 
 and/or the predetermined spatial position and the sensed spatial position exceeds the expected difference value (Shalgi teaches in [0051], “the technician is alerted if the deviation exceeds a predetermined threshold, such as by a message displayed on display 42 or using any other suitable means”). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the displayed message alert capability of Shalgi, as to provide a warning to Glossop’s system for ensuring the accuracy of a tracking device when the distortion has exceeded its predetermined threshold. The motivation to make such a modification would be to let the user know that there are distortions present, and that the tracking data is not currently accurate, and adjustments are necessary to proceeding with the surgical operation the user is conducting. 
Regarding claim 15, Glossop teaches of the method of claim 14, wherein one of the at least two sensors is arranged in a direction of a vessel being studied in the region of interest (Glossop teaches in [0032], “The number, position and orientation of position indicating element 103 may vary to the extent that position indicating elements 103 be placed in sufficiently different locations such that they do not interfere with one another, and provide a plurality of locations and orientations. For example, in an embodiment utilizing magnetic position sensors as position indicating elements, sensors placed immediately adjacent to one another may cause local distortions. Thus, in some embodiments, care should be taken to 
Shalgi discloses, regarding claim 15, that one of the at least two sensors is arranged in a direction of a vessel being studied in the region of interest (Shalgi teaches in [0026], “In an embodiment, at least one of the field generators and the field sensors includes two or more coils arranged at different angular orientations with respect to one another”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the differing angular orientations with respect to one another of the sensors of Shalgi, as to provide at least one senor to Glossop’s system for ensuring the accuracy of a tracking device that is arranged in the direction of the region of interest. Which is inferred, as how else would data be collected or received without a sensor oriented in the direction of the region of interest. The motivation to make such a modification would be to ensure that the position indicating elements are placed in sufficiently different location so that they do not interfere with one another, and provide a plurality of locations and orientations (Glossop [0032]); while also receiving data from the region of interest due to the electromagnetic field applied. 
Regarding claim 18, Glossop teaches of the method of claim 14, wherein the estimating further comprises: computing a distance vector in the three-dimensional coordinate system corresponding to the difference between the predetermined spatial position and the sensed spatial position (Glossop teaches in [0080], “computer system 119 may include a comparison module for comparing baseline data to position/orientation information…of one or more position indication elements 103 or 201”; in [0013], “the position indicating elements may be as well as in [0055], “comparison of the a priori baseline data to experimental position and/or orientation data enables characterization of a distorted experimental volume and calibration of a tracking device to correct for such distortions…Characterization and correction of distortions involves the use of a correction functions such as, for example, smoothing functions of a “lookup table” (LUT) of correction parameters and terms that can be applied in the experimental volume and that are individually tailored for the specific distortions in the specific experimental volume at hand”). However, Glossop fails to teach of computing a distance vector that corresponds to the difference between the predetermined values and the sampled values. 
Shalgi discloses, regarding claim 18, that estimating an electromagnetic field distortion comprises computing a distance vector in the three-dimensional coordinate system corresponding to the difference between the predetermined spatial position and the sensed spatial position (Shalgi teaches in [0049], “Typically, the deviation is defined as the vector difference between a field measured at the tested location and the corresponding reference measurements, thus taking into account both field strength and phase differences. The deviation may be calculated separately for each pair of field generator and field sensor. Alternatively, a composite deviation value, such as the sum of the deviations over all generator-as well as in [0009], “The processor calculates the deviation of the field measurements at the tested location from the corresponding reference measurements. If the deviation exceeds a predetermined threshold, the user is alerted”). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply computing a distance vector of Shalgi, as to provide the ability to calculate the difference between the predetermined values and the sampled values to Glossop’s system for ensuring the accuracy of a tracking device. The motivation to make such a modification would be to ensure that the position indicating elements are placed in sufficiently different location so that they do not interfere with one another, and provide a plurality of locations and orientations (Glossop [0032]). 
Claims 6, 9, 12, 16, and 20-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Glossop (US 20060122497 A1), as applied to claims 1 and 14 above, in view of Shalgi et al. (US 20080012553 A1), hereinafter “Shalgi”, as applied to claims 8, 11 and 15 above, in further view of Jensen (US 20080079421 A1). 
Regarding claim 6, Glossop teaches of the system of claim 1, wherein the predetermined angle is approximately 90 degrees (Glossop teaches in [0055], “each field generator may comprise three mutually-orthogonal field generating coils. Similarly, the field sensors may also comprise multiple field sensing coils having different orientations, in order to simultaneously sense multiple magnetic field components. Using such a configuration, the probe can simultaneously assess the field distortion associated with magnetic fields having different orientations”). However, both Glossop and Shalgi fail to teach that the predetermined angle of the sensors is 90 degrees. 
Jensen teaches in [0023], “the array 24 of EM sensors 26 may be implemented as field generators with each sensor 26 including three orthogonally disposed magnetic dipoles (e.g., current loops or electromagnets). Electromagnetic fields generated by each of the dipoles are distinguishable from one another by phase, frequency, time division multiplexing, and the like. As those of ordinary skill in the art will appreciate, the near-field characteristics of the electromagnetic fields may be used for coordinate determination. Other suitable techniques for using the array 24 of EM sensors 26 for generating a field in which location detection may be achieved within the volume of interest 12 may utilized with the present technique”). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the orthogonal arrangement of sensors of Jensen’s invention, as to provide a plurality of orientations to both Glossop’s and Shalgi’s systems for ensuring the accuracy of a tracking device. The motivation to make such a modification would be to ensure that the position indicating elements are placed in sufficiently different location so that they do not interfere with one another, and provide a plurality of locations and orientations (Glossop [0032]).
Regarding claim 9, Glossop teaches of the system of claim 1. Shalgi teaches of the system of claim 8, wherein by aligning the DRS device with the at least one structure within the region of interest, the DRS device is oriented relative to a moveable arm of an imaging system (Shalgi teaches in [0053], “computer 41 may use the deviation to calculate a correction factor that should be applied to subsequent position measurements performed by the position tracking system at the tested location. Since the correction factor values tend to vary 
Jensen discloses, regarding claim 9, that wherein by aligning the DRS device with the at least one structure within the region of interest, the DRS device is oriented relative to a moveable arm of an imaging system (Jensen teaches in [0004], “certain tracking systems include a fixture containing one or more EM sensors that are attached to an imaging system, such to the C-arm of an X-ray fluoroscopy system. As those of ordinary skill in the art will appreciate, these imaging systems typically include conducting objects (e.g., the C-arm) that result in the above-described field distortions. To compensate for this known distortion, a distortion map is generally created for each tracking system during the factory calibration process. This distortion map is used by the tracking system to compensate for this known distorting effect during the medical procedure”; in [0005], “An exemplary technique for creating the distortion map for a tracking system that includes an X-ray fluoroscopy system containing a C-arm, involves use of a precision robot. An EM transmitter is attached to an arm of the robot and moved to numerous points in space within the navigated volume. At each point, signals from the EM transmitter are detected by one or more EM receivers and then processed to determine a measured location of the transmitter with respect to the receiver, which is rigidly fixed to the C-arm of the X-ray fluoroscopy system. Because a precision robot is used, the real world location of the transmitter at each sampled point in the navigated volume as well as in [0038], “In certain embodiments, the sensor assembly 14 may be attached to a robot arm that moves sensor assembly 14 through the volume of interest 12”). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the DRS device being oriented relative to a moveable arm of an imaging system of Jensen, as to provide movement of the tracking system to both Glossop’s and Shalgi’s systems for ensuring the accuracy of a tracking device. The motivation to make such a modification would be to have the ability for the user to move the imaging system to where it is needed in the surgical operation or to move it slightly to reduce the distortion from the arm from the rest of the field. 
Regarding claim 12, Glossop and Shalgi teach of the system of claim 11. Shalgi teaches wherein the warning message comprises at least one of a tactile indication, an audio indication, and a visual indication (Shalgi teaches in [0051], “the technician is alerted if the deviation exceeds a predetermined threshold, such as by a message displayed on display 42 or using any other suitable means”). However, both Glossop and Shalgi fail to teach of audial or tactile indication of a warning. 
Jensen discloses, regarding claim 12, that wherein the warning message comprises at least one of a tactile indication, an audio indication, and a visual indication (Jensen teaches in [0039], “A field integrity violation may be reported if the field distortion at one or more sensor locations within the volume of interest exceeds a preset value. The reported field integrity violation may include a message on display 30, or it may be in the form of an audible alarm”). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the audial and visual warnings of Jensen, as to 
Regarding claim 16, Glossop and Shalgi teach of the system of claim 15, wherein another of the at least two sensors is arranged orthogonally to the direction of the vessel being studied. Glossop teaches in paragraph [0032] of their specification that “position indicating elements 103 be placed in sufficiently different locations such that they do not interfere with one another, and provide a plurality of locations and orientations…in an embodiment utilizing magnetic position sensors as position indicating elements, sensors placed immediately adjacent to one another may cause local distortions”, and in paragraph [0055] of their specification that “each field generator may comprise three mutually-orthogonal field generating coils. Similarly, the field sensors may also comprise multiple field sensing coils having different orientations, in order to simultaneously sense multiple magnetic field components”. Shalgi teaches in paragraph [0026] of their specification that “at least one of the field generators and the field sensors includes two or more coils arranged at different angular orientations with respect to one another””. However, both Glossop and Shalgi fail to teach that the two sensors are arranged orthogonally with the predetermined angle being approximately 90 degrees. 
Jensen discloses, regarding claim 16, that another of the at least two sensors is arranged orthogonally to the direction of the vessel being studied, and wherein the predetermined angle is approximately 90 degrees (Jensen teaches in [0023], “the array 24 of EM sensors 26 may be implemented as field generators with each sensor 26 including three orthogonally disposed 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the orthogonal arrangement of sensors of Jensen’s invention, as to provide a plurality of orientations to both Glossop’s and Shalgi’s systems for ensuring the accuracy of a tracking device. The motivation to make such a modification would be to ensure that the position indicating elements are placed in sufficiently different location so that they do not interfere with one another, and provide a plurality of locations and orientations (Glossop [0032]).
Regarding claim 20, Glossop teaches of the method of claim 14. Shalgi teaches displaying, by the system, a visualization related to the electromagnetic field distortion on an output device (Shalgi teaches in [0040], “The computer processes the received signals in order to calculate the relative location and orientation coordinates of tool 24 and/or implants 26. The results are typically presented to the surgeon on a display 42”). However, both Glossop and Shalgi fail to teach of a visualization of the electromagnetic field distortion. 
Jensen discloses, regarding claim 20, that displaying, by the system, a visualization related to the electromagnetic field distortion on an output device (Jensen teaches in [0026], 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the display of the feedback from the sensors of Jensen, as to provide a visualization of the electromagnetic field distortion to both Glossop’s and Shalgi’s systems for ensuring the accuracy of a tracking device. The motivation to make such a modification would be to allow the user to visualize the distortion and can physically see and ensure that the distortion levels are remaining within the predetermined threshold. 
Regarding claim 21, Glossop teaches providing at least one suggestion to reduce the estimated electromagnetic field distortion, wherein the at least one suggestion comprises at least one of an angulation of a moveable arm of an imaging system and a position of an electromagnetic generator (Glossop teaches in [0013], “This sampled position, orientation and/or other information may be compared to the aforementioned baseline data for the purposes of detecting errors in the tracking device, “zeroing” the tracking device, detecting distortions in a surgical or other experimental environment, correcting or recalibrating the tracking device to account for any such distortions”; in [0017], “If the tracking device is considered out of calibration, an error function may be calculated over the volume of the rigid object…The resultant error function may then be used to create a “correction map” that is applied to the tracking device to correct for the distortions in the experimental volume”; as well as in [0055], “comparison of the a priori baseline data to experimental position and/or orientation data enables characterization of a distorted experimental volume and calibration of 
Jensen discloses, regarding claim 21, that providing at least one suggestion to reduce the estimated electromagnetic field distortion, wherein the at least one suggestion comprises at least one of an angulation of a moveable arm of an imaging system and a position of an electromagnetic generator (Jensen teaches in [0040], “the environment surrounding the volume of interest 12 may be examined and one or more field distorting objects may be moved away from the volume of interest 12 to reduce, or even eliminate, the field distortion”; as well as in [0038], “In certain embodiments, the sensor assembly 14 may be attached to a robot arm that moves sensor assembly 14 through the volume of interest 12”). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the movement of the C-arm away from the volume of interest of Jensen’s invention, as to provide reduction to the field of distortion to both Glossop’s and Shalgi’s systems for ensuring the accuracy of a tracking device. The motivation to make such a modification would be to ensure that the distortion is reduced, so that the values can be more accurate, and the surgical operation can proceed with a level of confidence. 
Regarding claim 22, Shalgi teaches that the visualization comprises at least one of a tactile indication, an audio indication, and a visual indication (Shalgi teaches in [0051], “the technician is alerted if the deviation exceeds a predetermined threshold, such as by a message displayed on display 42 or using any other suitable means”). However, both Glossop and Shalgi fail to teach of an audial or tactile indication of a warning on the visualization. 
Jensen discloses, regarding claim 22, that the visualization comprises at least one of a tactile indication, an audio indication, and a visual indication (Jensen teaches in [0039], “A field integrity violation may be reported if the field distortion at one or more sensor locations within the volume of interest exceeds a preset value. The reported field integrity violation may include a message on display 30, or it may be in the form of an audible alarm”). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply a visual indication and an audial indication of warning to the visualization of the distortion of Jensen, as to provide multiple forms of alerts to both Glossop’s and Shalgi’s systems for ensuring the accuracy of a tracking device. The motivation to make such a modification would be to ensure that the user is aware that the values are no longer accurate, as the distortion levels are exceeding the predetermined threshold, and action must be taken to reduce the distortion levels before proceeding with the surgical operation.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA C RIEDY whose telephone number is (571)272-1431.  The examiner can normally be reached on Mon - Fri 7am - 5pm (12pm - 1pm flexed out).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIA C RIEDY/Examiner, Art Unit 3793                                                                                                                                                                                                        


/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793